Citation Nr: 1222760	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-15 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied, in pertinent part, entitlement to service connection for tinnitus.  

The Veteran's Notice of Disagreement with that decision was received at the RO in October 2008.  The RO issued a Statement of the Case (SOC) in April 2009.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in May 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for tinnitus.  He asserts that he did not have tinnitus before service, and that he developed it over time during his twenty years of service.  Evidence of record shows that the Veteran served in the Air Force and was exposed to aircraft in service.  

In the April 2009 SOC, the RO referred to a July 2, 2008 VA examination and a March 3, 2009 VA examination as "evidence" relevant to the Veteran's appeal.  A review of the record, however, reveals that neither of these VA examinations is relevant to the Veteran's appeal.  

First, the July 2, 2008 VA examination pertains to an examination of the skin, and has nothing to do with the Veteran's claim of service connection for tinnitus.  Second, the March 2009 VA examination, while it is an audiological examination, was conducted on someone who does not appear to be the Veteran.  

Although the Veteran's name is at the top of the March 2009 examination report, the examiner refers to the patient throughout the report as Mr. P.  In addition, the examiner recorded this person's military and noise exposure history to include service in the Army from 1990 to 1999 and from 2005 to 2009, with a reported onset of tinnitus and hearing loss associated with an explosion in Afghanistan in 2007.  As the Veteran served from 1971 to 1991, and was retired long before 2007, the March 2009 VA examination report in the claims file clearly does not refer to the Veteran despite the fact that his name appears at the top of the report.  

In light of the foregoing, the RO's denial of the Veteran's claim, via the April 2009 SOC is based on another person's examination results and therefore the denial of service connection is based on inaccurate findings and a remand is required to correct this defect.  The correct VA audio examination report should be associated with the claims file and the claim must be readjudicated based on that evidence.  If no audio examination has yet been afforded to the Veteran with respect to this claim, then the Veteran should be scheduled for an examination to determine the current nature and likely etiology of his claimed tinnitus.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has a history of noise exposure in service, and he has reported continuity of symptoms since that time.  Thus, the Veteran should be accorded a VA examination to address the etiology of any current tinnitus.  The examiner must keep in mind that the lack of complaints of tinnitus in the Veteran's service treatment records does not necessarily mean that the Veteran was not experiencing symptoms during that time.  

In addition, the Veteran should be requested to identify any relevant medical records that are not already associated with the claims folder.  As the Veteran receives medical care through VA, treatment records dating from August 2008 should also be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his tinnitus since service.  After securing any necessary release, the RO should obtain those records not on file.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records pertaining to the Veteran that date from August 2008.

3.  After obtaining any additional records to the extent possible, including all VA pertinent VA records dated since August 2008, the Veteran should be afforded an examination to evaluate the current nature and etiology of his tinnitus.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed and should record a full history as reported by the Veteran with regard to the onset of his tinnitus and his in-service noise exposure.  The Veteran should be provided with an opportunity to report the symptoms he experienced in service and thereafter.  

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that his tinnitus was incurred in or otherwise the result of his active service, to include his acknowledged acoustic trauma therein.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  The examiner must keep in mind that the lack of treatment in service for tinnitus does not mean that the claimed tinnitus did not exist.  The Veteran is competent to report ringing in his ears in service, and the examiner is directed to assume for the purposes of this opinion that his statements in that regard are credible.  

4.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the RO should return the report as insufficient.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the RO should readjudicate the issue on appeal in light of any additional evidence added to the record assembled for appellate review.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the April 2009 SOC, and provides an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


